

	

		II

		109th CONGRESS

		1st Session

		S. 1314

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 27, 2005

			Mr. Voinovich (for

			 himself and Mr. Stevens) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Federal Water Pollution

		  Control Act to authorize appropriations for State water pollution control

		  revolving funds, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Clean Water Infrastructure Financing

			 Act of 2005.

		2.General authority for

			 capitalization grantsSection

			 601(a) of the Federal Water Pollution Control

			 Act (33 U.S.C. 1381(a)) is amended by

			 striking (1) for construction and all that follows through the

			 period at the end and inserting to accomplish the purposes of this

			 Act..

		3.Capitalization grants

			 agreements

			(a)Requirements

			 for construction of treatment worksSection 602(b)(6) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1382(b)(6)) is amended—

				(1)by striking before fiscal year

			 1995; and

				(2)by striking 201(b) and all

			 that follows through 218, and inserting

			 211,.

				(b)Guidance for

			 small systemsSection 602 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1382) is amended by adding at the end the following:

				

					(c)Guidance for

				small systems

						(1)Simplified

				proceduresNot later than 1

				year after the date of enactment of this subsection, the Administrator shall

				assist the States in establishing simplified procedures for small systems to

				obtain assistance under this title.

						(2)Publication of

				manualNot later than 1 year

				after the date of enactment of this subsection, after providing notice and

				opportunity for public comment, the Administrator shall publish—

							(A)a manual to assist small systems in

				obtaining assistance under this title; and

							(B)in the Federal Register, notice of the

				availability of the manual.

							(3)Definition of

				small systemIn this title,

				the term small system means a system for which a municipality or

				intermunicipal, interstate, or State agency seeks assistance under this title

				and that serves a population of 20,000 or fewer

				inhabitants.

						.

			4.Water pollution

			 control revolving funds

			(a)Activities

			 eligible for assistanceSection 603 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1383) is amended by striking subsection (c) and inserting the

			 following:

				

					(c)Activities

				eligible for assistance

						(1)In

				generalThe water pollution

				control revolving fund of a State shall be used only for providing financial

				assistance for activities that have, as a principal benefit, the improvement or

				protection of the water quality of navigable waters to a municipality,

				intermunicipal, interstate, or State agency, or other person, including

				activities such as—

							(A)construction of a publicly owned treatment

				works;

							(B)implementation of lake protection programs

				and projects under section 314;

							(C)implementation of a nonpoint source

				management program under section 319;

							(D)implementation of an estuary conservation

				and management plan under section 320;

							(E)restoration or protection of publicly or

				privately owned riparian areas, including acquisition of property

				rights;

							(F)implementation of measures to improve the

				efficiency of public water use;

							(G)development and implementation of plans by

				a public recipient to prevent water pollution; and

							(H)acquisition of land necessary to meet any

				mitigation requirements related to construction of a publicly owned treatment

				works.

							(2)Fund

				amounts

							(A)RepaymentsThe water pollution control revolving fund

				of a State shall be established, maintained, and credited with

				repayments.

							(B)AvailabilityThe balance in the fund shall be available

				in perpetuity for providing financial assistance described in paragraph

				(1).

							(C)FeesFees charged by a State to recipients of

				the assistance may be deposited in the fund and may be used only to pay the

				cost of administering this

				title.

							.

			(b)Extended

			 repayment period for financially distressed communitiesSection 603(d)(1) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1383(d)(1)) is amended—

				(1)in subparagraph (A), by inserting after

			 20 years the following: or, in the case of a financially

			 distressed community, the lesser of 40 years or the expected life of the

			 project to be financed with the proceeds of the loan; and

				(2)in subparagraph (B), by striking not

			 later than 20 years after project completion and inserting on

			 the expiration of the term of the loan.

				(c)Loan

			 guaranteesSection 603(d) of

			 the Federal Water Pollution Control

			 Act (33 U.S.C. 1383(d)) is amended by

			 striking paragraph (5) and inserting the following:

				

					(5)to provide loan guarantees for—

						(A)similar revolving funds established by

				municipalities or intermunicipal agencies; and

						(B)developing and implementing innovative

				technologies;

						.

			(d)Administrative

			 expensesSection

			 603(d)(7) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1383(d)(7)) is

			 amended by inserting before the period at the end the following: or the

			 greater of $400,000 per year or an amount equal to 1/2

			 percent per year of the current valuation of the fund, plus the amount of any

			 fees collected by the State under subsection (c)(2)(C).

			(e)Technical and

			 planning assistance for small systemsSection 603(d) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1383(d)) is amended—

				(1)in paragraph (6), by striking

			 and at the end;

				(2)in paragraph (7), by striking the period at

			 the end and inserting ; and; and

				(3)by adding at the end the following:

					

						(8)to provide to small systems technical and

				planning assistance and assistance in financial management, user fee analysis,

				budgeting, capital improvement planning, facility operation and maintenance,

				repair schedules, and other activities to improve wastewater treatment plant

				operations, except that the amounts used under this paragraph for a fiscal year

				shall not exceed 2 percent of all grants provided to the fund for the fiscal

				year under this

				title.

						.

				(f)Consistency

			 with planning requirementsSection 603(f) of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1383(f)) is amended by striking is consistent

			 and inserting is not inconsistent.

			(g)Construction

			 assistanceSection 603 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1383) is amended by striking subsection (g) and inserting the

			 following:

				

					(g)Construction

				assistance

						(1)Priority list

				requirementThe State may

				provide financial assistance from the water pollution control revolving fund of

				the State for a project for construction of a publicly owned treatment works

				only if the project is on the priority list of the State under section 216,

				without regard to the rank of the project on the list.

						(2)Eligibility of

				certain treatment worksA

				treatment works shall be treated as a publicly owned treatment works for

				purposes of subsection (c) if the treatment works, without regard to ownership,

				would be considered a publicly owned treatment works and is principally

				treating municipal waste water or domestic

				sewage.

						.

			(h)Principal

			 subsidizationSection 603 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1383) is amended by adding at the end the following:

				

					(i)Principal

				subsidization

						(1)In

				generalSubject to paragraph

				(2), in a case in which a State makes a loan under subsection (d)(1) to a

				financially distressed community, the State may provide additional

				subsidization to the loan recipient (including forgiveness of

				principal).

						(2)LimitationFor each fiscal year, the total amount of

				loan subsidies made by a State under this subsection shall not exceed 30

				percent of the amount of the capitalization grant received by the State for

				that fiscal year.

						(j)Information to

				assist StatesThe

				Administrator may publish information to assist States in establishing the

				affordability criteria referred to in subsection (l).

					(k)PriorityIn making a loan under this section, a

				State may give priority to a financially distressed community.

					(l)Definition of

				financially distressed communityIn this section, the term financially

				distressed community means any community that meets affordability

				criteria that are—

						(1)established by the State in which the

				community is located; and

						(2)developed after public review and

				comment.

						.

			5.Authorization of

			 appropriationsSection 607 of

			 the Federal Water Pollution Control

			 Act (33

			 U.S.C. 1387) is amended by striking the following

			 sums: and all that follows through the period at the end of paragraph

			 (5) and inserting $4,000,000,000 for each of fiscal years 2006 through

			 2010..

		

